Citation Nr: 0819322	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  08-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to July 
1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Competent medical evidence does not show the veteran's 
bilateral hearing loss to be causally related to the 
veteran's active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  These notice requirements apply 
to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. 
§ 5103(a) (West 2002), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  See, too, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
June and October 2006, prior to the initial adjudication of 
his claim in the January 2007 rating decision.

The VCAA letters summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  They 
also specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.  Furthermore, this letter contains 
Dingess notice, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
statements from the veteran's children, and the report of a 
VA examination.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Additionally, the 
veteran can be granted service connection for certain 
diseases, including hearing loss, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).
In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

With respect to Hickson element (1), the veteran's October 
2007 VA medical examination shows bilateral hearing loss of 
sufficient severity to meet the threshold minimum 
requirements of § 3.385 to be considered a disability 
according to this VA regulation.  So Hickson element (1) has 
been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss could 
satisfy this element on a presumptive basis if either disease 
had become manifest either during the veteran's service or 
within the one year presumptive period.  In this case, 
however, the veteran's separation examination shows normal 
hearing in both ears based on a whispered voice test and the 
first documentation of his hearing loss is a VA medical 
record from June 2005, decades after the veteran's separation 
from service.  Hickson element (2) therefore has not been met 
insofar as showing evidence of the initial manifestation of 
hearing loss in service or within the one-year presumptive 
period following service.

Although there was no hearing disability at the time of 
separation, the Board notes that pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, 
service connection may still be established if it is shown 
that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  With respect to the 
alternate requirement of an injury, the Board notes from the 
veteran's DD-214 form that he served as a light machine 
gunner.  As such, exposure to acoustic trauma is acknowledged 
and Hickson element (2) is satisfied on that basis.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  No medical evidence 
showing a link between the veteran's hearing loss and his 
military service has been provided.  The Board notes the 
October 2007 VA examiner reviewed the claims file and opined 
that he was "unable to provide opinion of etiology of 
hearing impairment without resort to mere speculation" 
because "there are no audiograms available from active duty 
years, he is age 85, and has longstanding history of factory 
employment."  In his rationale, he also stated:
However, I am in agreement that his presence at 
Pearl Harbor likely resulted in some noise 
exposure.  In addition, his hearing is much poorer 
than average for his age, but without any previous 
audiograms, I am unable to establish if his hearing 
impairment is more likely service, occupational, or 
age and medically related.

The Board observes that entitlement to service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a plausible claim); Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

In this case at hand, the veteran has not submitted any 
alternate medical evidence to show the existence of a medical 
nexus between his hearing loss and his service.  Therefore, 
the record is devoid of any medical opinion which relates the 
veteran's hearing loss to his military service.  The VA 
examiner's inability to offer an opinion, standing alone, 
does not create a reasonable doubt in this case.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence. Id.

To the extent that the veteran and his children contend that 
his hearing loss is related to service, it is now well 
established that lay persons without medical training, such 
as the veteran and his children, are not competent to comment 
on medical matters such as the etiology of diseases.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the Board concludes that there is no evidence 
establishing a medical nexus between the veteran's current 
hearing loss and his military service.  Hickson element (3) 
has therefore not been met, and the claim fails on that 
basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


